Order entered October 11, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00634-CV

                                 TODD PRUETT, Appellant

                                              V.

                           MICHAEL PITTMAN, M.D., Appellee

                      On Appeal from the 193rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-12-07463

                                          ORDER
        Before the Court is appellant’s September 25, 2013 motion to allow appellant to add

newly discovered information to his brief. We treat appellant’s motion as a motion to file an

amended brief. We GRANT the motion to the extent that appellant shall file an amended brief

on or before October 31, 2013. No extension of time will be granted. If appellant does not file

an amended brief on or before October 31, 2013, the appeal will be submitted on appellant’s

original brief.

        Appellee’s brief will be due November 20, 2013.

                                                     /s/   ADA BROWN
                                                           JUSTICE